Citation Nr: 0318860	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-01 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in PHOENIX


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On September 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration:  A copy of any 
social security decision and any medical 
records obtained in conjunction with 
medical release forms, shown to have been 
submitted to the Social Security 
Administration in February and March 
1988.

2.  The record indicates that the veteran 
was treated for arthritis of multiple 
joints, including both hands, both 
wrists, both shoulders, both knees, both 
hips, back and neck at Fort Carson during 
the period of 1977.  Make arrangements to 
obtain complete clinical records.

3.  Thereafter, send the claims folder to 
the examiner who conducted the November 
2000 VA examination for review of the 
August 2001 X-ray report and to provide 
an addendum to his opinion as the nature 
and etiology of the veteran's claimed 
disabilities involving both hands, both 
wrists, both shoulders, both knees, both 
hips, back and neck.   If this examiner 
is no longer available, the claims file 
should be forwarded to another VA 
orthopedic specialist, with the option at 
his/her discretion for further 
examination if deemed warranted.  

4.  Specifically the examiner(s) is asked 
to review the August 2001 X-ray reports, 
the August 2001 VA examination report and 
the service medical records pertaining to 
the November 1972 skiing injury and the 
knee complaints documented in July and 
August 1972 and November 1974 during 
service.  Thereafter, examiner should 
again provide etiology opinions regarding 
all disabilities involving both hands, 
both wrists, both shoulders, both knees, 
back and neck.  

5.  Regarding the right and left 
shoulder, the examiner should clarify 
which shoulder is shown have a disorder 
that is related to the November 1972 
skiing injury that injured his left 
shoulder.  The examiner should note that 
the etiology opinion of August 2001 
states that the veteran's right shoulder 
disorder was found to be more likely than 
not related to service.  The examiner 
should state whether this opinion was in 
error and whether he or she actually 
intended to state that the left shoulder 
was the one related to the November 1972 
skiing injury shown to have involved his 
left shoulder.  If the skiing injury is 
determined to have affected both 
shoulders, this too should be stated.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





